           Case 1:19-cv-06086-VSB Document 31 Filed 05/12/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                            5/12/2020
WILSON LUGO,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :        19-CV-6086 (VSB)
                      -against-                           :
                                                          :              ORDER
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X



VERNON S. BRODERICK, United States District Judge:

        Plaintiff brings this action under 42 U.S.C. § 1983 against the City of New York, three

named New York City police officers, and four or five John Doe New York City police officers.

(See Doc. 2.) By Order dated September 10, 2019, I stayed this action pending completion of the

open investigation by the Civilian Complaint Review Board (“CCRB”) into the incident alleged

in the complaint. (Doc. 16.) On September 13, 2019, I adjourned Plaintiff’s time to effectuate

service sine die and stated that after the CCRB investigation had concluded, I would enter an

order directing the City of New York to identify the John Doe Defendants and setting a deadline

for Plaintiff to amend the complaint to add those John Doe Defendants.

        On May 8, 2020, Defendants submitted a letter informing me that (1) the CCRB

investigation has concluded, and (2) requesting an extension of time for all Defendants to answer

in light of the COVID-19 pandemic and to allow the Office of the Corporation Counsel of the

City of New York time to determine if it will represent the individual officer Defendants.

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
           Case 1:19-cv-06086-VSB Document 31 Filed 05/12/20 Page 2 of 3



in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). A review of the Complaint suggests

that Plaintiff may have supplied sufficient information to permit the New York City Police

Department to identify the John Doe police officers who are alleged to have contributed to the

deprivation of Plaintiff’s constitutional rights, i.e. the “plainclothe[s] N.Y.P.D. Detective” and

the other officers who arrested him, and any other officers who were at the scene. (See Doc. 2, at

¶¶ 3–5.)

       Accordingly, it is hereby:

       ORDERED that the stay of this action is hereby lifted.

       IT IS FURTHER ORDERED that all Defendants’ time to answer is extended until

August 7, 2020.

       IT IS FURTHER ORDERED that on or before August 7, 2020, the Office of the

Corporation Counsel of the City of New York shall determine whether or not it will represent the

individual officer Defendants.

       IT IS FURTHER ORDERED that the New York City Law Department shall attempt to

ascertain the identity of the John Doe New York City police officers who Plaintiff seeks to sue

here, along with the addresses where these Defendants may be served. By August 7, 2020, the

New York City Law Department shall either (1) provide the identities and service addresses of

these John Doe Defendants to Plaintiff and the Court and inform the Court whether the Law

Department will be representing those Defendants, or (2) inform Plaintiff and the Court that the

Law Department was unable to identify the John Doe Defendants.
             Case 1:19-cv-06086-VSB Document 31 Filed 05/12/20 Page 3 of 3



        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

Dated: May 12, 2020
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
